AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)


                                                                              Return

Case No.:                                Date and time warrant executed:                  Copy of warrant and inventory left with:
  S:l.IM!Z'1                                                                                               l

Inventory of the property taken and name(s) of any person(s) seized:
        '?\~          St.<-   ~l.       6..-t"'ca.L~o(.d      FD 5'" r{'tt"p-i




                                                                          Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




                                                                                                    Printed name and title
FD-597 (Rev. 4-13-20l5)
                                                                                                    Page     I   of_'_
                                UNITED STATES DEPARTMENT OF JUSTICE
                                      FEDERAL BUREAU OF INVESTIGATION
                                                     Receipt for Property

CaseID:       C/-  ~5(Pq08'1
                            l20 r< I
          On (date) _2L:( 'd,                             ~.!P'(s)    listed below were:
                                                          l3"   Collected/Seized
                                                          D     Received From

                                                          B     Returned To
                                                                Released To

(Name)     ~L~<.=s",,-S',.....,.I"                                                                                   .
(Street Address)          I??   Cfl!lll/t:. &"lrd_    £1y1t tVlh'('(.t2~II_(_~/S:?<_2                            _
(City)                                                          ~-                                                       _




                          ------_                ..  _._-



                                                                     Received From:    _-.::::=~_--==---:-

                                                                     Printed Namen'itle:     -~
                                                                                                                             "'-.
AO 93C (08/18)   Warrant by Telephone or Other Reliable Electronic Means
                                                                                         o    Original                 o Duplicate      Original


                                            UNITED STATES DISTRICT COURT
                                                                             for the
                                                                  Southern District of Ohio

                   In the Matter of the Search of                                )
              (Briefly describe the property to be searched                      )
               or identifY the person by name and address)                       )     Case No.     3:21 MJ277
              RESIDENCE LOCATED AT                                               )
      133 CANDLE COURT, ENGLEWOOD, OH 45322                                      )
                                                                                 )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the          Southern            District of                  Ohio
(identify the person or describe the property to be searched and give its location):


  SEE ATTACHMENT A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifY the person or describe the property to be seized):

  SEE ATTACHMENT B




        YOU ARE COMMANDED to execute this warrant on or before                   August 8,2021         (not to exceed 14 days)
      ~ in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Sharon L. Ovington
                                                                                                         (United States Magistrate Judge)

      o  Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.c.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      o  for __    days (not to exceed 30) 0 until, the facts justifying, the later specific date of __                     (jL. t~-[_

Date and time issued:                7/26/21 3:55        p.m.
                                                                                                                 Judge's signature

City and state:              Dayton, Ohio                                                     Sharon L. Ovington, U.S. Magistrate Judge
                                                                                                               Printed name and title
                                      ATTACHMENT A

                                    Property to be searched

        This warrant applies to information associated with the location known as 133 Candle

Court, Englewood, OH, 45322. The residence is a single story, single family brick home, a

brown shingled roof with brown shutters surrounding the windows. The residence is part of a

multiple unit building. The residence has a white front door, the numbers 133 above the attached

garage with a brown door. Facing the home from the street, a driveway is located on the front left

of the residence.




                             M57 50901 0036 11/08/2018
                                        ATTACHMENT B

                                       Property to be seized

       1.        The items to be seized      are fruits,   evidence,   information,   contraband,   or

instrumentalities, in whatever form and however stored, relating to violations of Title 18 United

States Code Section 1752(a)(1) and (2) (unlawful entry on restricted buildings or grounds); and

Title 40 United States Code Section 5104(e)(2)(D) and (G) (violent entry, disorderly conduct,

and other offenses on capitol grounds) (the "Target Offenses") that have been committed by

Walter Messer ("the Subject") and other identified and unidentified persons, as described in the

search warrant affidavit; including, but not limited to:

            a. Evidence concerning planning to unlawfully enter the U.S. Capitol, including any
               maps or diagrams of the building or its internal offices;

            b. Evidence concerning unlawful entry into the U.S. Capitol, including any property
               of the U.S. Capitol;

            c. Evidence concerning awareness of the official proceeding that was to take place at
               Congress on January 6, 2021, i.e., the certification process of the 2020
               Presidential Election;

            d. Evidence concerning efforts to disrupt the official proceeding that was to take
               place at Congress on January 6, 2021, i.e., the certification process of the 2020
               Presidential Election;

            e. Evidence relating to a conspiracy to illegally enter and/or occupy the U.S. Capitol
               Building on or about January 6, 2021;

            f.   Evidence concerning the breach and unlawful entry of the United States Capitol,
                 and any conspiracy or plan to do so, on January 6, 2021;

            g. Evidence concerning the riot and/or civil disorder at the United States Capitol on
               January 6, 2021;

            h. Evidence concerning the assaults of federal officers/agents and efforts to impede
               such federal officers/agents in the performance of their duties the United States
               Capitol on January 6, 2021;
1.   Evidence concerning damage to, or theft of, property at the United States Capitol
     on January 6,2021;

J.   Evidence of any conspiracy, planning, or preparation to commit those offenses;

k. Evidence concerning efforts after the fact to conceal evidence of those offenses,
   or to flee prosecution for the same;

1. Evidence concerning materials, devices, or tools that were used to unlawfully
   enter the U.S. Capitol by deceit or by force, including weapons and elements used
   to breach the building or to counter efforts by law-enforcement, such as pepper
   spray or smoke grenades;

m. Evidence of communication devices, including speakers, closed circuit radios or
   walkie-talkies, that could have been used by co-conspirators to communicate
   during the unlawful entry into the U.S. Capitol;

n. Evidence of the state of mind of the subject and/or other co-conspirators, e.g.,
   intent, absence of mistake, or evidence indicating preparation or planning, or
   knowledge and experience, related to the criminal activity under investigation;
   and

o. Evidence concerning the identity of persons who either (i) collaborated,
   conspired, or assisted (knowingly or unknowingly) the commission of the
   criminal activity under investigation; or (ii) communicated with the unlawful
   actors about matters relating to the criminal activity under investigation, including
   records that help reveal their whereabouts.
       2.      Records and information that constitute evidence of identity, including but not

limited to clothing or items worn or carried by the subject, to include a red, white and blue

Oakley hat and a black jacket;

       3.      Records and information that constitute evidence of the Subject's possible

affiliation with QAnon;

       4.      Records    and    information-including      but   not   limited   to   documents,

communications, emails, onlinepostings, photographs, videos, calendars, itineraries, receipts,

and financial statements-relating to:

            a. Any records and/or evidence revealing the Subject's presence at the January 6,
               2021, riot;

            b. Any physical records, such as receipts for travel, which may serve to prove
               evidence of travel of to or from Washington D.C. from December of 2020
               through January of2021;

            c. The Subject's motive and intent for traveling to the U.S. Capitol on or about
               January 6, 2021; and

            d. The Subject's activities in and around Washington, D.C., specifically the U.S.
               Capitol, on or about January 6,2021.

       5.      For any digital device which is capable of containing and reasonably could

contain fruits, evidence, information, contraband, or instrumentalities as described in the search

warrant affidavit and above, hereinafter the "Device(s)":

            a. evidence of who used, owned, or controlled the Device(s) at the time the things
               described in this warrant were created, edited, or deleted, such as logs, registry
               entries, configuration files, saved usernames and passwords, documents, browsing
               history, user profiles, email, email contacts, chat, instant messaging logs,
               photographs, and correspondence;

            b. evidence of the attachment to the Device(s) of other storage devices or similar
               containers for electronic evidence;
           c. evidence of counter-forensic programs (and associated data) that are designed to
              eliminate data from the Device(s);

           d. evidence of the times the Device( s) was used;

           e. passwords, encryption keys, and other access devices that may be necessary to
              access the Device(s);

           f.   documentation and manuals that may be necessary to access the Device( s) or to
                conduct a forensic examination of the Device(s);

           g. records of or information about Internet Protocol addresses used by the Device(s);

           h. records of or information about the Device(s)'s Internet activity, including
              firewall logs, caches, browser history and cookies, "bookmarked" or "favorite"
              web pages, search terms that the user entered into any Internet search engine, and
              records of user-typed web addresses.

           1.   Routers, modems, and network equipment used to connect computers to the
                Internet.

       During the execution of the search of the PREMISES described in Attachment A, law

enforcement personnel are also specifically authorized to obtain on Walter Messer (but not any

other individuals present at the PREMISES        at the time of execution of the warrant) the

compelled display of any physical biometric characteristics         (such as fingerprint/thumbprint,

facial characteristics, or iris display) necessary to unlock any Device(s) requiring such biometric

access subject to seizure pursuant to this warrant for which law enforcement has reasonable

suspicion that the aforementioned person(s)' physical biometric characteristics will unlock the

Device(s), to include pressing fingers or thumbs against and/or putting a face before the sensor,

or any other security feature requiring biometric recognition of:

                (a)    any of the Device(s) found at the PREMISES,

                (b)    where the Device(s) are limited to those which are capable of containing
                       and reasonably could contain fruits, evidence, information, contraband, or
                          instrumentalities of the offense(s)     as described In the search warrant
                          affidavit and warrant attachments,

for the purpose of attempting to unlock the Device(s)'s         security features in order to search the

contents as authorized by this warrant.

        While attempting to unlock the device by use of the compelled display of biometric

characteristics pursuant to this warrant, law enforcement is not authorized to demand that the

aforementioned      person( s) state or otherwise provide the password         or identify the specific

biometric characteristics (including the unique finger(s) or other physical features), that may be

used to unlock or access the Device(s).     Nor does the warrant authorize law enforcement to use

the fact that the warrant allows law enforcement          to obtain the display of any biometric

characteristics   to compel the aforementioned       person( s) to state or otherwise provide that

information.      However, the voluntary disclosure of such information by the aforementioned

person(s) is permitted.    To avoid confusion on that point, if agents in executing the warrant ask

any of the aforementioned person( s) for the password to any Device( s), or to identify which

biometric characteristic (including the unique finger(s) or other physical features) unlocks any

Device( s), the agents will not state or otherwise imply that the warrant requires the person to

provide such information, and will make clear that providing any such information is voluntary

and that the person is free to refuse the request.
